DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  the claim states “wrapped a membrane” this appears to be missing the word “in” and should be “wrapped in a membrane”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 11, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	The claim states “wherein the one or more pressure conduits define a first portion longitudinally extending from an upstream end and a second portion 20longitudinally extending from a downstream end.” This limitation renders the claim indefinite because it is not clear what extending longitudinally from and upstream or downstream end is limited to or how these features are distinct from each other. For the purposes of examination any conduit that extends longitudinally will be interpreted as extended longitudinally from both an upstream and downstream end.

Regarding Claim 7:
	The claim refers to “the pressure conduit” however claim 1 is limited to “one or more pressure conduits.” It is therefore not clear if this limitation is directed to the one or more pressure conduits, only one or the one or more, or to a different pressure conduit.

Regarding Claim 8:
	The claim requires “pressure conduits arranged in series” this limitation renders the claim indefinite because it is not clear what distinguishes between individual pressure conduits in series.  Specifically, it is not clear if the claim is multiple pipes connected together in series or if some other structural feature is required to distinguish between individual conduits. 

Regarding Claims 8, 11, and 12:


Regarding Claim 9:
	The claim states “the wastewater comprises effluent.” This limitation renders the claim indefinite because it is not clear what “effluent” is limited to.  For the purposes of examination any wastewater will be interpreted as effluent.

Regarding Claim 13:
	The claim states “treating wastewater within a wastewater treatment comprising…” This limitation renders the claim indefinite because it is not clear what “within a wastewater treatment” is referring to. For the purpose of examination this limitation will be interpreted as “within a wastewater treatment system.”

Regarding Claim 16:
	The claim states “determining the automatic dosing of the wastewater by means of a level control.” This limitation renders the claim indefinite because it is not clear what level is being considered in the “level control.” For example, it is not clear if this is the level of water in a distribution/holding tank, the level of water in the pressure conduit, the level of water in the leach field, a level of water that the system is designed to handle, or something else.


	The claims state “the method as claimed in claim 13, releasing the wastewater from the pressure conduit…” This limitation renders the claim indefinite because it is not clear if it is describing a result of the method or further limiting a portion of the method. 

Regarding Claim 20:
	The claim states “the method as claimed in claim 13, further treating the wastewater…” This limitation renders the claim indefinite because it is not clear if the claim is requiring an additional step or stating a result of the method.

The remaining  claims are indefinite as they depend from an indefinite claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potts (US 20060272988).

Regarding Claim 1:
	Potts teaches the wastewater treatment system comprising: - a reservoir adapted to receive wastewater (soil in which leaching conduit is placed); - one or more semi-rigid drainage conduits disposed under the ground (slotted sleeve 76) (see para. 0045); and - a low-pressure distribution system, the low-pressure distribution system comprising: - a pumping system in fluid communication with the reservoir (pump 68) (see para. 0047); - one or more pressure conduits disposed within the one or more drainage conduits and fluidly connected to the pumping system (perforated tube 72), each of the one or more pressure conduits comprising apertures (tube is perforated) (see para. 0045, 0047). Dosing pipe 22 contains the drainage conduit (slotted sleeve 76) and pressure conduit (perforated tube 72).

Regarding Claim 2:	Potts teaches the wastewater treatment system of claim 1, wherein the pumping system is adapted to distribute the wastewater into the one or more pressure conduits (see para. 0047).

Regarding Claim 3:


Regarding Claim 4:
	Potts teaches the wastewater treatment system of claim 1, wherein the pumping system automatically 15doses wastewater into the one or more pressure conduits (periodically dosed) (see para. 0048). 

Regarding Claim 5:
	Potts teaches the wastewater treatment system of claim 1, the apertures of the pressure conduits being perforations (perforated pipe) (see para. 0045).

Regarding Claim 6:
	Potts teaches the wastewater treatment system of claim 5, wherein the one or more pressure conduits define a first portion longitudinally extending from an upstream end and a second portion longitudinally extending from a downstream end (conduit extends longitudinally) (see fig. 9), and wherein the arrangement of the perforations along the first portion differs from the arrangement of the perforations along the second portion (perforations are smaller near the source (upstream end/first portion) and larger further away (downstream end/second portion)) (see para. 0037).


	Potts teaches the wastewater treatment system of claim 6, wherein the perforations along the first portion are located on an upper side of the pressure conduit and the perforation along the second portion are on a lower side of the pressure conduit (perforations are around the entire surface of the pressure conduit; therefore, they are on the upper side in the first portion (near the source) and the lower side and the second portion (further away) (see fig. 6). 

Regarding Claim 9:
	Potts teaches the wastewater treatment system of claim 1, wherein the wastewater comprises effluent (effluent from a septic tank) (see para. 0047).

Regarding Claim 11:
	Potts teaches the wastewater treatment system of claim 1, wherein the pressure conduits are disposed on the lower portion of the drainage conduit (pressure conduit is within the whole conduit therefore it is also on the lower portion) (see fig. 8).

Regarding Claim 12:
	Potts teaches the wastewater treatment system of claim 1, wherein wastewater treatment occurs on an upper surface of the pressure conduit (aerobic conditions around the conduit) (see para. 0007).  The claim is directed to a system, method limitations only add patentable weight to a system claim to the extent that the prior art must be capable of the 

Regarding Claim 13:
	Potts teaches the method of treating wastewater within a wastewater treatment comprising: 30a) receiving the wastewater into a pumping system (flow equalization tank receives discharge) (see para. 0047); - 15 -b) the pump system pressurizing the wastewater in a pressure conduit (perforated tube 72) disposed within a drainage conduit (slotted sleeve 76) (see para. 0045) (pump flows water to dosing pipe 22) (see para. 0047); c) distributing the wastewater across a portion of the pressure conduit; and d) releasing the wastewater from the pressure conduit into the drainage conduit along 5a portion of the pressure conduit (conduit is dosed with wastewater) (see para. 0048).

Regarding Claim 15:
	Potts teaches the method of claim 13, wherein the method further comprises the step of automatically dosing the distribution of wastewater (see para. 0048).

Regarding Claim 16:
	Potts teaches the method as claimed in claim 15, wherein the method further comprises the step of determining the automatic dosing of the wastewater by means of a level control (set dosage level) (see para. 0051).


	Potts teaches the method as claimed in claim 13, releasing the wastewater from the pressure conduit further comprising releasing some of the wastewater toward a top inner portion of the 15drainage conduit (holes are on top therefore some water will be released toward a top inner portion) (see fig. 6).

Regarding Claim 18:
	Potts teaches the method as claimed in claim 13, releasing the wastewater from the pressure conduit further comprising releasing some of the wastewater toward a lower inner portion of the 15drainage conduit (holes are on bottom therefore some water will be released toward a top inner portion) (see fig. 6).

Regarding Claim 19:
	Potts teaches the method as claimed in claim 13, further comprising installing the pressure conduit on a lower portion of the drainage conduit (pressure conduit is inside the drainage conduit therefore it is also on a lower portion) (see fig. 8).

Regarding Claim 20: 
	Potts teaches the method as claimed in claim 13, further treating the wastewater on an outer upper surface of the pressure conduit (the water exits the outer upper surface. Therefore, it is subjected to some treatment in the location) (see figs. 6 and 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 200/0272988) as applied to claims 1 and 13 above, and further in view of Presby (US 2015/0329396).

Regarding Claim 8:
	Potts teaches the wastewater treatment system of claim 1.
	Potts does not teach pressure conduits arranged in series. 
	Presby teaches multiple conduits arranged in series (multiple treatment modules coupled in series) (see para. 0154).
	Potts and Presby are analogous inventions in the art of distribution systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to connect multiple conduits of Potts in series, as disclosed by Presby because it is known in the art to change the configuration of the treatment system and it allows for distribution to a specific area (see Presby para. 0081) . 

Regarding Claim 14:
	Potts teaches the method of claim 13.
	Potts does not teach the water being released from the pressure conduit in a first direction along a first portion of the pressure conduit and in a second direction along a second portion of the pressure conduit.
	Presby teaches releasing water along multiple portions of a pressure conduit wherein the water is released from the pressure conduit in a first direction along a first portion of the 
	Potts and Presby are analogous inventions in the art of distribution systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to direct the water in the first portion of the conduit of Potts in a different direction than a second portion of the conduit, as disclosed by Presby because it allows for targeted application of the wastewater (see Presby para. 0081).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potts (US 2006/0272988).

Regarding Claim 10:
	Potts teaches the wastewater treatment system of claim 1. Potts further teaches wrapping the one or more pressure conduits in a membrane (shroud 26) (see para. 0037).
	Potts does not explicitly teach wrapping the one or more pressure conduits in a membrane in the same embodiment as a semi-ridged drainage conduit. It would have been obvious to one skilled in the art to add the geotextile shroud of Potts to the embodiment with the drainage conduit because it is the simple addition of a known layer to a known drainage system, obviously resulting in preventing solids from infiltrating the system (see para. 0037) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/14/2022